technical_advice_memorandum internal_revenue_service index no control no tam-101459-99 cc dom p si b4 date date number release date legend issue whether the terms of decedent’s will provide the surviving_spouse spouse with a qualifying_income_interest_for_life within the meaning of sec_2056 of the internal_revenue_code conclusion the terms of decedent's will provide spouse with a qualifying_income_interest_for_life within the meaning of sec_2056 facts decedent died testate in survived by spouse decedent was a resident of state under the terms of article third paragraph a of decedent's will in the event that spouse survived decedent the residuary of decedent's_estate is to be held in a separate trust for the benefit of spouse article third paragraph a provides as follows my trustees shall pay the entire net_income therefrom to my wife spouse for so long as she lives in quarter annual or more frequent intervals as my trustees determine in their absolute discretion in addition my trustees may pay to or apply for the benefit of my wife for so long as she lives so much even to the extent of the whole of the principal of this trust as my trustees shall deem advisable in their sole and absolute discretion however any authorization direction or other provision contained in this trust which would prevent my wife from being eligible for or result in the loss of government benefits or assistance shall be void to the extent that such authorization direction or other provision would have such adverse result i intend that the trust assets be used to supplement not supplant impair or diminish any benefits or assistance of any federal state county city or other governmental entity for which my wife may otherwise be eligible or which my wife may be receiving article third paragraph a provides it is my intent that this trust be a source of supplemental medical_care and support for my wife my desire being that existing or future governmental programs shall be the primary source of her medical_care and support accordingly notwithstanding any provision to the contrary the trustees are to expend trust funds from the trust to procure more sophisticated medical psychological and or dental treatment provided that such care is not available under any governmental program and to pay for expenses not covered by the available public programs including maintenance and living_expenses and to make trust distributions from the trust to or for the benefit of my wife in such a way that her life will be enriched and made more enjoyable including providing recreational and vacation opportunities article third paragraph a provides under no circumstances shall my trustees exercise discretion to utilize trust funds for the payments of such services that would otherwise be borne by any publicly funded program article third paragraph c authorizes the executor to elect to qualify the trust for the marital_deduction under sec_2056 the paragraph further provides none of the powers granted to my trustees in this will or by law shall be exercised in any manner which would disqualify this trust or any part thereof from the federal estate_tax_marital_deduction article fourth paragraph c provides every provision of this will shall be construed and interpreted and if necessary modified and limited in such manner that the provisions respecting the marital_deduction_trust including every power and duty_of my fiduciaries with respect thereto comply with every provision of the internal_revenue_code in effect at the time of my death prerequisite to every such provision qualifying said trust for the allowance of a marital_deduction with respect thereto in determining the federal estate_tax on my estate under article third paragraph a upon wife’s death the principal of trust at that time remaining is to be paid and distributed to decedent’s two children in equal shares per stirpes the decedent's_estate claimed a marital_deduction under sec_2056 in the amount of dollar_figurex with respect to trust on decedent's federal estate_tax_return form_706 law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passed_from_the_decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and no other person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_20_2056_b_-7 of the estate_tax regulations the principles of sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all of the income from a_trust for purposes of qualifying for a marital_deduction under sec_2056 also apply in determining whether the spouse is entitled_for_life to all trust income for purposes of sec_2056 under sec_20_2056_b_-5 a spouse does not have the requisite income_interest if trust income may be accumulated in whole or in part in the discretion of any person other than the spouse in this case the will directs that the entire net_income of the residuary_trust is to be paid to spouse and the trustees may also make discretionary distributions of principal to the spouse however the will further provides that any authorization direction or provision in the will which would cause spouse to be ineligible for government benefits will be void this provision along with the quoted language from article third paragraph a and article third paragraph a could be viewed as curtailing spouse's right to that income such that the income_interest would not satisfy the requirements of sec_2056 however articles third and fourth of the will contain provisions precluding the trustees from exercising any power in a manner that would disqualify the trust for the estate_tax martial deduction and directing that the provisions of the will be construed and if necessary modified and limited in such manner that every power and duty_of the trustees will comply with the requirements for allowance of a marital_deduction with respect to the trust in general savings clauses of this nature which would effectively void a trustee power or direction that would disqualify the trust for marital_deduction purposes are not effective for transfer_tax purposes 110_tc_393 revrul_75_440 1975_2_cb_372 revrul_65_144 1965_1_cb_442 nonetheless as discussed in revrul_75_440 these provisions can be used as an aid in determining testator's intent where the instrument presents an ambiguity in revrul_75_440 a decedent executed a will that provided for both a marital_deduction_trust and a residuary_trust thereafter the will set out the powers granted to the trustees of both trusts the powers were set out only once rather than being separately_stated for each trust one of the powers granted was the power to take out and carry policies of insurance on the life of any person or persons in which such beneficiary may at any time have an insurable interest provided that the policies for such insurance shall be owned by the trust and that the proceeds of such insurance shall be payable to the trust the will also provided that notwithstanding anything herein contained to the contrary any power duty or discretionary authority granted to my fiduciary hereunder shall be absolutely void to the extent that either the right to exercise or the exercise thereof shall in any way affect jeopardize or cause my estate to lose all or any part of the tax_benefit afforded my estate by the marital_deduction under either federal or state law the revenue_ruling notes that under the facts presented the trustee’s unconditional power to invest in insurance policies an unproductive asset would normally preclude the marital trust from qualifying for a marital_deduction however the ruling concludes that a reading of the entire will evidences an intent on the part of the decedent to restrict the power to invest in unproductive property to only the trustees of the residuary_trust the savings_clause was viewed as an aid in determining the testator’s intent the existence of the savings_clause that would void a disqualifying power was relevant because it was indicative of the testator’s intent not to give the trustees of the marital trust a disqualifying power accordingly the marital_deduction was held to be allowable in the present case the first sentence of article third paragraph a directs the trustees to pay spouse the entire net_income from the trust in quarter annual or more frequent intervals the second sentence authorizes the trustees to pay to or for the benefit of spouse trust principal as deemed advisable in their sole and absolute discretion the third sentence voids any authorization direction or other provision that would prevent eligibility for or cause loss of governmental benefits however the fourth sentence of article third paragraph a expresses decedent’s intent that the trust assets only be used to supplement and not impair the availability of governmental benefits article third paragraph a authorizes the trustees to expend trust funds for medical and support needs not otherwise provided for by governmental units article third paragraph a provides that the trustees are not to exercise discretion to utilize trust funds for the payment of services that would otherwise be borne by any publicly funded program in view of the reference to trust assets in the fourth sentence of article third paragraph a and the reference to trust funds in article third paragraphs a and we believe that a reasonable question is presented regarding whether the restriction in the third sentence of article third paragraph a was intended to apply only to the trustees’ power to invade trust principal for spouse contained in the second sentence or was also intended to apply to the spouse’s right to receive trust income contained in the first sentence under these circumstances as was the case in revrul_75_440 the savings clauses in articles third and fourth may be viewed as aids in discerning decedent’s intent in resolving this ambiguity in accordance with the analysis applied in revrul_75_440 we believe that the clauses in article third that reference the trustees’ use of trust assets and trust funds as described above when considered in conjunction with the savings clauses evidence an intent on the part of the decedent that the third sentence of article third paragraph a voiding any authorization direction or other provision that would prevent eligibility for or cause loss of government benefits should be applied only to the trustees’ discretionary power to distribute principal to or for the benefit of spouse the third sentence of article third paragraph a is not applicable to the spouse’s entitlement to the net_income from trust accordingly we conclude that the terms of trust provide spouse with a qualifying_income_interest_for_life within the meaning of sec_2056 such that trust qualifies for the estate_tax_marital_deduction caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent -end-
